MEMORANDUM OPINION
 
No. 04-10-00574-CR
 
Carlos GARCIA,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 227th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009CR10199
Honorable Philip A.
Kazen, Jr., Judge Presiding
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Karen
Angelini, Justice
                     Sandee
Bryan Marion, Justice
 
Delivered and
Filed:  September 15, 2010
 
DISMISSED
 
The trial court’s
certification in this appeal states that the case is a “plea-bargain case, and
the defendant has NO right of appeal.”  Rule 25.2(d) of the Texas Rules of
Appellate Procedure provides, “[t]he appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made
part of the record under these rules.”  Tex.
R. App. P. 25.2(d). 
Appellant’s counsel has
filed written notice with this court that counsel has reviewed the record and
“can find no right of appeal for Appellant.”  We construe this notice as an
indication that appellant will not seek to file an amended trial court
certification showing that he has the right of appeal.  See Tex. R. App. P. 25.2(d); 37.1; see
also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no
pet.).  In light of the record presented, we agree with appellant’s counsel
that Rule 25.2(d) requires this court to dismiss this appeal.  Accordingly,
this appeal is dismissed.
PER
CURIAM
 
DO NOT PUBLISH